DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on August 31, 2021. Claims 1-5, 7-12, 14-19 are pending in the application, with claims 1, 8 and 15 in independent form. Claims 1-3, 5, 7-10, 12, 14-17 and 19 are currently amended and claims 6, 13 and 20 are cancelled.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed August 31, 2021, with respect to the rejection of claims 1-5, 7-12 and 14-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-12 and 14-19 under 35 U.S.C. 103 has been withdrawn. 

Previous Claim Objections Withdrawn 
Applicant’s amendment overcomes the previous objection of claims 3, 10 and 17 regarding informalities as set forth in the previous Non-Final Office Action mailed June 3, 2021. The objection is withdrawn.  

Previous Claim Rejections - 35 USC § 103
Applicant’s amendment overcomes the previous rejection under 35 U.S.C. 103   of claims 1-5, 7-12 and 14-19 as set forth in the previous Non-Final Office Action mailed June 3, 2021. The rejection is withdrawn.  

Allowable Subject Matter
Claims 1-5, 7-12 and 14-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ceneviva et al. (Pub. No. US 2017/0286389 A1) is considered relevant in disclosing dynamic generation of electronic forms and documents.
Jain et al (Pub. No. US 2019/0138585 A1) is considered relevant in disclosing digital form optimization.
Mishra (Pub. No. US 2018/0174243 A1) is considered relevant in disclosing enhanced navigation in preparation of an electronic tax return.
Rodgers et al. (Patent No. US 10,503,367 B2) is considered relevant in disclosing recasting a form-based user interface into a mobile device user interface using common data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144